Citation Nr: 0422812	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-17 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for a heart disorder, 
as secondary to service-connected PTSD.

3.  Entitlement to service connection for a left calf 
disorder, as secondary to service-connected post traumatic 
arthritis of the left ankle.  

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for a right ankle 
disorder.

7.  Entitlement to service connection for frostbite of the 
feet. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from September 1946 to September 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the above claims.  The RO 
evaluated the previously denied claims for service connection 
for a right knee disorder, a left knee disorder, a right 
ankle disorder, and bilateral frostbite of the feet under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See VCAA, § 7, subpart (b).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Section 38 U.S.C.A. § 5103(a) 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  In this case, remand is 
required to provide the veteran notice in accordance with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Also, under the VCAA, VA's duty to assist includes obtaining 
a medical examination or opinion when necessary to decide a 
claim.  38 C.F.R. § 3.159(c)(4) (2003).  The veteran was last 
examined by VA for his service-connected PTSD in October 
2000, and a contemporaneous examination is needed at this 
time, particularly in light of recent VA treatment records 
suggesting an increase in the severity of his PTSD.  

Additional VA medical opinions are also warranted concerning 
the veteran's claims for service connection.  The RO has 
attempted to afford the veteran VA examinations; however, he 
was unavailable due to illness.  The veteran has kept in 
close contact with VA, including his whereabouts and 
availability for examination; therefore, he should be 
scheduled for appropriate examinations on remand.  

Accordingly, the claims are remanded the AMC for the 
following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate his claims; (2) 
the information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is expected 
to provide; and (4) request or tell him to 
provide any evidence in his possession that 
pertains to the claims.  A copy of this 
notification must be associated with the 
claims folder.  

2.  Ask the veteran to identify all medical 
care providers who have treated him for PTSD 
since November 2002 and make arrangements to 
obtain these records.  

3.  Once the foregoing development has been 
accomplished to the extent possible, afford 
the veteran a VA psychiatric examination.  
The claims folder must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner should 
indicate in the report that the claims file 
was reviewed.  All necessary tests should be 
conducted and the examiner should review the 
results of any testing prior to completion of 
the report.

The examiner must conduct a detailed mental 
status examination.  The examiner should 
identify what symptoms, if any, the veteran 
currently manifests or has manifested in the 
recent past that are attributable to his 
service-connected PTSD.  The examiner must 
also discuss the effect, if any, of the 
veteran's on his social and industrial 
adaptability.  The examiner should assign a 
Global Assessment of Functioning (GAF) score 
for the veteran's service-connected PTSD 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
(DSM-IV) and explain the significance of the 
score.

The examiner must provide a comprehensive 
report including complete rationale for all 
conclusions reached.  
  
4.  Schedule the veteran for VA 
cardiovascular and orthopedic examinations.  
The claims folder must be made available to 
and reviewed by the examiners prior to the 
requested examinations.  The examiners should 
indicate in the reports that the claims file 
was reviewed.  All necessary tests should be 
conducted and the examiners should review the 
results of any testing prior to completion of 
the reports.

The cardiovascular examiner should state 
whether it is at least as likely as not that 
any currently diagnosed cardiovascular 
disorder was caused or aggravated by the 
veteran's service-connected PTSD.

The cardiovascular examiner should also state 
whether or not the veteran currently has 
residuals of frostbite of the feet, and if 
so, whether it is at least as likely as not 
that this condition had its onset during 
active service or is related to any in-
service disease or injury.  

The orthopedic examiner should state whether 
it is at least as likely as not that any 
currently diagnosed left calf disorder was 
caused or aggravated by the veteran's 
service-connected post traumatic arthritis of 
the left ankle.  

The orthopedic examiner should also state 
whether it is at least as likely as not that 
any currently diagnosed right knee, left 
knee, or right ankle disorder had its onset 
during active service or is related to any 
in-service disease or injury.  

The examiners must provide comprehensive 
reports including complete rationale for all 
conclusions reached.  

5.  Thereafter, review the claims folder and 
ensure that ensure that all of the foregoing 
development have been conducted and completed 
in full.  Specific attention is directed to 
the examination reports.  Ensure that the 
medical reports are complete and in full 
compliance with the above directives.  If the 
reports are deficient in any manner or fail 
to provide the specific information 
requested, they must be returned to the 
examiners for correction. 38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Finally, readjudicate the claims on 
appeal, with application of all appropriate 
laws and regulations, including 38 U.S.C.A. 
§ 1154(b), and consideration of any 
additional information obtained as a result 
of this remand.  If the decision remains 
adverse to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




